COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Robin Lynn Prince v. The State of Texas

Appellate case number:    01-13-00269-CR

Trial court case number: 1266918

Trial court:              182nd District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to appoint new
appellate counsel. The district clerk has filed a supplemental clerk’s record containing the trial
court’s order appointing Wayne Hill to represent appellant. Accordingly, we REINSTATE this
case on the Court’s active docket.
       Appellant’s brief is due 30 days from the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.


Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: October 3, 2013